                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA

MILORAD TRIFUNOVIC                            )
                                              )
       Plaintiff,                             )
                                              )       CASE NO.:
       vs.                                    )
                                              )
ARCELORMITTAL BURNS HARBOR                    )
LLC,                                          )
                                              )
       Defendant.                             )

                                    NOTICE OF REMOVAL

       Defendant ArcelorMittal Burns Harbor LLC (“ArcelorMittal”), by and through its

attorneys, Swanson, Martin & Bell, LLP, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this

Notice of Removal with respect to the above-captioned action, commenced and pending in the

Porter County, Indiana Circuit Court, under cause number 64D02-1904-CT-003385 to the United

States District Court for the Northern District of Indiana for the reasons stated below:

                                         BACKGROUND

       1.     This lawsuit is a civil action within the meaning of 28 U.S.C. §§ 1441(a) and

1446(b).

       2.     On April 8, 2019, ArcelorMittal was served with Plaintiff’s Complaint at Law via

Certified Mail.

       3.     Pursuant to 28 U.S.C. §1446(a), a copy of the state court file, Plaintiff’s Complaint

at Law, Summons, Service of Process, and Plaintiff’s Appearance, is also attached as Exhibit A.

       4.         ArcelorMittal’s basis for removal to federal court is diversity of jurisdiction

pursuant to 28 U.S.C. §1332 because: (1) there is complete diversity of citizenship between

plaintiff and defendant; and (2) the amount in controversy, exclusive of interest and costs, exceeds

seventy-five thousand dollars ($75,000.00).
       5.      This Notice of Removal is timely filed with this Court within thirty (30) days after

ArcelorMittal received the first pleading “or other paper” from which the removable nature of this

case was first ascertainable by ArcelorMittal. 28 U.S.C. § 1446(b)(3).

       6.      As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

served upon Plaintiff, by and through his attorney of record, and is being filed with the Clerk of

Porter County, Indiana Circuit Court.

       7.      By filing a Notice of Removal in this matter, ArcelorMittal does not waive its rights

to object to jurisdiction over the person, or venue, and the expiration of the applicable statute of

limitations, and it specifically reserves the right to assert any other defenses and/or objections to

which it may be entitled as a matter of law or equity.

                                               VENUE
       8.      Venue is proper pursuant to 28 U.S.C, § 1441(a), which permits removal of any

civil action brought in the State Court of which the district courts of the United States have original

jurisdiction. The original jurisdiction of United States District Court for the Northern District of

Indiana includes Porter County, Indiana, the place where this suit is currently pending.

                               DIVERSITY OF CITIZENSHIP

       9.      Plaintiff is a citizen and resident of Lake County, Indiana. (Complaint, ¶1).

Defendant, ArcelorMittal USA LLC, is a foreign limited liability company organized under the

laws of the state of Delaware. (See Affidavit of Paul Liebenson, Exhibit B). For the purposes of

diversity jurisdiction, a limited liability company has the citizenship of each of its members. See

Gamic Mut. Ins. Co. v. Citizens Bank, 474 F.3d 989 (7th Cir. 2007). As shown in Exhibit B, the

sole member of ArcelorMittal Burns Harbor LLC is ArcelorMittal USA LLC. The sole member

of ArcelorMittal USA LLC is ArcelorMittal USA Holdings II LLC. The sole member of




                                                  2
ArcelorMittal USA Holdings II LLC is ArcelorMittal North America Holdings LLC. The sole

member of ArcelorMittal North America Holdings LLC is ArcelorMittal Holdings LLC. The sole

member of ArcelorMittal Holdings LLC is ArcelorMittal USA Holdings LLC. The sole member

of ArcelorMittal USA Holdings LLC is Ispat Inland S.a.r.l, which is a limited liability company.

Ispat Inland S.a.r.l is wholly owned by ArcelorMittal, a Luxembourg public limited liability

company (société anonyme) with its principal place of business in Luxembourg, Grand Duchy of

Luxembourg. Therefore, ArcelorMittal USA LLC is a foreign company for purposes of diversity

of jurisdiction.

                                  AMOUNT IN CONTROVERSY


       10.         Plaintiff alleges he sustained permanent injuries due to a violent fall after being

thrown into the air while working on ArcelorMittal’s premises. (Ex. A, Complaint, ¶ 13). Plaintiff

seeks recovery of damages for medical/hospital expenses, pain and suffering, terror, fright and

humiliation, loss of enjoyment of life and lost wages. (Id., ¶15).

       11.         Given the nature and scope of the alleged injuries, it is reasonably certain that

plaintiff is seeking damages in excess of $75,000.00 exclusive of interest and costs. Plaintiff, in

fact, submitted a pre-suit demand well in excess of these jurisdictional limits.

                                            CONCLUSION

       12.         Because both of the requirements for federal diversity jurisdiction under 28 U.S.C.

§ 1332 are satisfied (i.e., complete diversity of citizenship between the plaintiff and defendants,

and the amount in controversy exceeds the statutory amount), this case is properly and timely

removable by ArcelorMittal.

        WHEREFORE, Defendant ArcelorMittal Burns Harbor LLC hereby files this Notice of

Removal so that the entire State Court action, cause number 64D02-1904-CT-003385, now



                                                    3
pending in the Porter County Indiana Circuit Court, be removed to the United States District

Court for the Northern District of Indiana for all further proceedings.



DATED:        May 3, 2019

                                                    Respectfully submitted,

                                                    /s/ Andrew J. Albright
                                                    One of the Attorneys for Defendant
                                                    ArcelorMittal Burns Harbor LLC

Andrew J. Albright, #29127-49
Attorney for Defendant
ArcelorMittal Burns Harbor LLC
SWANSON, MARTIN & BELL, LLP
330 North Wabash, Suite 3300
Chicago, Illinois 60611
(312) 321-9100
(312) 321-0990 —Fax
aalbright@smbtrials.com




                                                4
                              CERTIFICATE OF SERVICE
       I, the undersigned attorney, on oath, state that I filed the following electronically,
ArcelorMittal USA LLC’s Notice of Removal through the ECF electronic filing system:



                                                                                      /s/
                                                 Andrew J. Albright, #29127-49
                                                 One of the Attorneys for Defendant
                                                 ArcelorMittal Burns Harbor LLC




                                             5
